t c memo united_states tax_court chesapeake outdoor enterprises inc abel trust john e magee jr trustee tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date c an s_corporation subject_to the unified_audit and litigation provisions of the subchapter_s_revision_act_of_1982 publaw_97_354 stat was insolvent within the meaning of sec_108 i r c during its tye date in that year c realized cancellation of indebtedness cod income of approximately dollar_figure sec_61 i r c in accordance with sec_108 i r c c excluded from its gross_income the entire amount of cod income realized in that year c asserts that such income is exempt from tax and also that the characterization of such income is not a subchapter_s_item to which the fsaa relates for purposes of conferring jurisdiction under sec_6226 i r c r concedes that any proposed_adjustment to shareholder basis is inappropriate at the corporate level see 110_tc_114 held the characterization of cod income is a subchapter_s_item to which the fsaa relates and is therefore properly determined by this court in an s_corporation proceeding sec_6226 sec_6241 i r c sec_301 6245-1t a iv and b temporary proced admin regs fed reg date accordingly this court has jurisdiction to hear this case clovis i v commissioner 88_tc_980 applied held further excluded cod income of an s_corporation does not qualify as a separately_stated_item of tax-exempt_income for purposes of sec_1366 i r c nelson v commissioner supra followed james r o'neill and john b spirtos for petitioner bettie n ricca and kathleen e whatley for respondent memorandum opinion nims judge by notice of final s_corporation administrative adjustment fsaa respondent determined a dollar_figure adjustment to the s_corporation return of income filed by chesapeake outdoor enterprises inc chesapeake for its taxable_year ending tye date respondent further determined an adjustment to chesapeake's shareholders' aggregate stock basis in the amount of dollar_figure subsequent to the briefing of this case james c diana esq withdrew as counsel of record in this case unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues for decision are whether we have jurisdiction in this case and if so whether cancellation of debt cod income excluded from the gross_income of an s_corporation pursuant to sec_108 qualifies as a separately_stated_item of tax-exempt_income for purposes of sec_1366 this case was submitted fully stipulated the stipulation of facts and attached exhibits and the stipulation of agreed adjustments are incorporated herein by this reference chesapeake maintained its principal_place_of_business pincite west pratt street baltimore maryland at the time the petition_for_readjustment was filed background chesapeake was incorporated on date under delaware law during the relevant period chesapeake was engaged in the business of maintaining and renting outdoor billboards chesapeake filed its income_tax returns on a calendar_year basis during the year at issue chesapeake was an s_corporation within the meaning of sec_1362 with three shareholders including abel trust petitioner the tax_matters_person on date chesapeake entered into a credit agreement with chase manhattan bank n a chase manhattan pursuant to which chase manhattan agreed to make loans to chesapeake from time to time in an aggregate principal_amount not to exceed dollar_figure a general security_agreement and a promissory note were also executed on that date between chesapeake and chase manhattan in connection with the borrowings under the credit agreement chesapeake borrowed a total of dollar_figure from chase manhattan under the credit agreement during chesapeake acquired certain assets of tec media inc tec media as part of the consideration for this purchase chesapeake issued a note to tec media in the amount of dollar_figure chesapeake subsequently defaulted on its debt to both chase manhattan and tec media the defaults occurred prior to and were continuing on date on that date chase manhattan terminated its commitment under the terms of the credit agreement and demanded that chesapeake immediately pay the outstanding principal_amount of dollar_figure together with all interest thereon as well as any other_amounts payable under the credit agreement and promissory note on date a judgment in favor of chase manhattan as plaintiff and against chesapeake as defendant was entered by the supreme court of the state of new york new york county in the amount of dollar_figure as of date chesapeake was indebted to chase manhattan for dollar_figure in principal and dollar_figure in interest for a total of dollar_figure pursuant to an amended and restated credit agreement amended agreement dated date between chesapeake chase manhattan and tec media chesapeake's indebtedness to chase manhattan and tec media was restructured chesapeake was released from indebtedness to chase manhattan in the amount of dollar_figure in addition chesapeake was released from indebtedness to tec media in the amount of dollar_figure plus accrued and unpaid interest for a total of approximately dollar_figure as of date chesapeake had total assets of dollar_figure and total liabilities of dollar_figure chesapeake was insolvent within the meaning of sec_108 immediately prior to the discharge of its indebtedness pursuant to the amended agreement the total amount of chesapeake's discharged indebtedness approximately dollar_figure did not exceed the amount by which chesapeake was insolvent on date chase manhattan acquired ownership of chesapeake in accordance with the terms of the amended agreement and chesapeake's status as an s_corporation was thereafter terminated accordingly chesapeake filed a short-year form_1120s u s income_tax return for an s_corporation for the period ending date chesapeake reported its excluded cod income on line other tax-exempt_income of the schedule k shareholders' share of income credits deductions etc and schedules k-1 shareholder's share of income credits deductions etc attached to its return for the year in issue on date respondent issued an fsaa with respect to chesapeake's tye date respondent disallowed deductions for accrued interest_expenses in the amount of dollar_figure forgiven by chase manhattan and tec media in the same year as the accrual furthermore under the heading other adjustment basis of shareholders respondent determined an adjustment to the shareholders' aggregate basis in chesapeake stock in the amount of dollar_figure in remarks included on the schedule of adjustments respondent stated that the discharge_of_indebtedness income that is excluded from gross_income under sec_108 does not pass through to the subchapter_s corporation's shareholders as a separately_stated_item of tax-exempt_income under sec_1366 accordingly the shareholders' stock basis under sec_1367 is not increased petitioner timely filed a petition_for_readjustment of subchapter_s items on date pursuant to a stipulation of agreed adjustments filed on date petitioner conceded the correctness of respondent's adjustment relating to the disallowed deductions for accrued interest_expenses on brief respondent conceded that the proposed_adjustment to chesapeake's shareholders' stock basis was inappropriate at the corporate level discussion as previously stated respondent has conceded that the adjustment to shareholder basis was inappropriate at the shareholder level consequently the remaining issues are whether we have jurisdiction to decide this case and if so whether cod income excluded from the gross_income of an s_corporation pursuant to sec_108 qualifies as a separately_stated_item of tax-exempt_income for purposes of sec_1366 the question of jurisdiction is fundamental and can be raised at any time by either party or by the court 85_tc_527 81_tc_879 we have jurisdiction to determine whether we have jurisdiction 83_tc_626 83_tc_309 in the instant case our jurisdiction turns on whether the unified subchapter_s audit and litigation provisions in effect for the year at issue set forth at sec_6241 through are applicable sec_6241 through were repealed by the small_business job protection act of publaw_104_188 sec c 110_stat_1755 for tax years beginning after date if not we must dismiss this case for lack of jurisdiction see albatrick inc v commissioner tcmemo_1995_119 the s_corporation audit and litigation procedures were enacted by congress in in order to provide a method for the unified treatment of subchapter_s items among shareholders subchapter_s_revision_act_of_1982 publaw_97_354 stat see 95_tc_1 a subchapter_s_item is defined as any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of subtitle f of the code procedure and administration such item is more appropriately determined at the corporate level than at the shareholder level sec pursuant to sec_301 6245-1t a temporary proced admin regs fed reg date subchapter_s items are those items which are required to be taken into account for the taxable_year of an s_corporation under subtitle a of the code see 97_tc_278 sec_301 6245-1t a and b temporary proced admin regs supra more specifically defines subchapter_s items in part as follows the s_corporation aggregate and each shareholder's share of and any factor necessary to determine each of the following iv items of income of the corporation that are exempt from tax b factors that affect the determination of subchapter_s items the term subchapter_s_item includes the accounting practices and the legal and factual determinations that underlie the determination of the existence amount timing and characterization of items of income credit gain loss deduction etc except as otherwise provided by regulations the tax treatment of subchapter_s items must be determined in one unified proceeding at the corporate level as opposed to individual proceedings at the shareholder level sec_6241 96_tc_773 the subchapter_s_revision_act_of_1982 was enacted shortly after the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 which added the partnership audit and litigation procedures sec_6221 through to the code section provides that except to the extent modified or made inapplicable by regulations the partnership provisions which govern the judicial determination of partnership items and those that relate to partnership items are generally made applicable to subchapter_s items eastern states cas agency inc v commissioner supra pincite 95_tc_74 the partnership provisions concerning judicial review sec_6226 through are applicable to s_corporations hang v commissioner supra pincite sec_6226 provides in pertinent part as follows scope of judicial review --a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates sec_301_6241-1t c ii temporary proced admin regs fed reg date creates an exception to the unified procedures for certain s_corporations having or fewer shareholders for any taxable_year of an s_corporation having a due_date for its return on or after date however the small_s_corporation exception does not apply where as here any of an s corporation's shareholders is a_trust primco management co v commissioner tcmemo_1997_332 sec_301_6241-1t c iii temporary proced admin regs fed reg date although respondent has conceded that shareholder basis is not a subchapter_s_item over which this court has jurisdiction in a corporate-level proceeding see dial usa inc v commissioner supra respondent nevertheless maintains that the foregoing concession does not alter the fact that chesapeake erroneously characterized its excluded cod income as an item of separately_stated tax-exempt_income on its return for the year at issue respondent contends that the characterization of such an item_of_income is a subchapter_s_item pursuant to section to which the fsaa relates which may only be determined by this court in a unified proceeding under sec_6226 petitioner does not dispute that an adjustment to the characterization of excluded cod income on chesapeake's return constitutes a subchapter_s_item rather petitioner maintains that respondent did not propose any such adjustment in the fsaa in the alternative petitioner argues that respondent's position that cod income is tax-deferred rather than tax-exempt creates a distinction without a difference for purposes of the subchapter_s conduit rules and that a question as important as whether this court has jurisdiction over a case cannot turn on a distinction that has no bearing on the substantive application of the code notwithstanding petitioner's principal claim we think that respondent determined an adjustment in the fsaa to the character of the cod income reported on chesapeake's return the notice of adjustment states in remarks included in the fsaa that the discharge_of_indebtedness income does not pass through to the subchapter_s corporation's shareholders as a separately_stated_item of tax-exempt_income under sec_1366 emphasis added we think that this statement suffices to confer jurisdiction even though the principal thrust of the fsaa appears to be an erroneous corporate-level denial of basis_adjustment to shareholders in clovis i v commissioner 88_tc_980 we stated that because of the similar functions of the fpaa and the statutory_notice_of_deficiency we are convinced that the long established principle applicable to notices of deficiency viz that no particular form is necessary should apply with equal force to a fpaa an adjustment to the characterization of excluded cod income is more appropriately determined at the s_corporation level than at the shareholder level and is therefore a subchapter_s_item subject_to the unified_audit and litigation procedures sec sec_301 6245-1t a iv and b see eg michaelis nursery inc v commissioner tcmemo_1995_143 indicating that the proper characterization of payments as advance_payments or refundable deposits is a subchapter_s_item finally we do not find petitioner's alternative argument convincing see university heights at hamilton corp v commissioner t c pincite in university heights we held that once an s_corporation has received a valid fsaa as required by sec_6223 and filed a timely petition as required by sec_6226 the scope of our judicial review allows us to determine all subchapter_s items of the corporation to which the notice of fsaa relates id emphasis added based on the above we hold that we have jurisdiction in this proceeding to review the correctness of respondent's determination that chesapeake's excluded cod income is not a separately_stated_item of tax-exempt_income for purposes of sec_1366 sec_6226 sec_6241 since the opening and reply briefs were filed in this case 110_tc_114 court-reviewed has been released by order we requested the parties to file additional briefs addressing the applicability if any of nelson in nelson a shareholder-level case we held that cod income realized and excluded from gross_income under sec_108 does not pass through to shareholders of a subchapter_s_corporation as an item_of_income in accordance with sec_1366 so as to enable an s_corporation shareholder to increase the basis of his stock under sec_1367 nelson v commissioner supra pincite we held in that case that sec_108 is not designed or intended to be a permanent exemption from tax excluded cod income is not tax-exempt pursuant to sec_1366 and thus is not statutorily required to pass through to the s_corporation shareholders id pincite we see no need to repeat our detailed exegesis on this issue contained in nelson v commissioner supra we simply hold following nelson that the cod income in the amount of dollar_figure which was excluded from gross_income under sec_108 by chesapeake on its return for tye date is not a separately_stated_item of tax-exempt_income for purposes of sec_1366 we have considered the parties' remaining arguments and to the extent they are not discussed herein find them to be either not germane or unconvincing to reflect the foregoing and issues previously conceded decision will be entered under rule
